Exhibit 10.2
ASSIGNMENT OF PURCHASE AND SALE AGREEMENT
     THIS ASSIGNMENT OF PURCHASE AND SALE AGREEMENT (this “Assignment”) is
executed as of September 3, 2009 by and between SHOPOFF ADVISORS, L.P., a
Delaware limited partnership, having an address at 8951 Research Dr., Irvine, CA
92618 (“Assignor”), and SPT — LAKE ELSINORE HOLDING CO., LLC, a Delaware limited
liability company (“Assignee”), with reference to the following:
RECITALS:
     A. Assignor is the ‘Buyer’ under that certain Purchase and Sale Agreement
and Joint Escrow Instructions dated as of September 30, 2008, as amended (as
amended, the “Agreement”), in which TSG Little Valley, L.P., a California
limited partnership, is the ‘Seller’. An escrow at First American Title
Insurance Company (Escrow No. OSA-3152741) is pending to facilitate the real
estate purchase and sale transaction which is the subject of the Agreement.
     B. Assignor has agreed to assign to all of Assignor’s right, title and
interest and to the Agreement to Assignee, and Assignee has agreed to accept
such assignment and to assume all obligations and liabilities of Assignor under
the Agreement, as provided herein.
     C. This Assignment is executed to effectuate the transfer to Assignee of
all of Assignor’s right, title and interest in and to the Agreement and other
rights pursuant to the provisions of the Agreement.
     NOW, THEREFORE, in consideration of the foregoing recitals and for other
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
     1. Assignment and Assumption. Assignor hereby assigns, conveys, transfers
and sets over unto Assignee any and all right, title and interest of Assignor in
and to the Agreement, and Assignee hereby accepts such assignment and assumes
all of Assignor’s obligations, responsibilities and duties under the Agreement,
as the ‘Buyer’ therein, effective as of the date hereof.
     2. Indemnification. Assignee agrees to protect, indemnify, defend and hold
Assignor harmless from and against all claims, obligations and liabilities under
the Agreement, from and after the date hereof. Assignor agrees to protect,
indemnify, defend and hold Assignee harmless from and against all claims,
obligations and liabilities arising out of or relating to, directly or
indirectly, in whole or in part, any breach by Assignor under the Agreement
arising prior to the date hereof.
     3. Governing Law. This Assignment shall be construed under and enforced in
accordance with the laws of the State of California.

Page 1 of 2



--------------------------------------------------------------------------------



 



     4. Further Assurances. Assignor and Assignee each agree to execute and
deliver to the other party, upon demand, such further documents, instruments and
conveyances, and shall take such further actions, as are necessary or desirable
to effectuate this Assignment.
     5. Attorneys’ Fees; Costs. Upon the bringing of any action, suit or
arbitration by either party against the other arising out of this Assignment or
the subject matter hereof, the party in whose favor final judgment shall be
entered shall be entitled to recover from the other party all costs and expenses
of suit including, without limitation, reasonable attorneys’ fees and costs.
     6. Successors and Assigns. This Assignment shall inure to the benefit of,
and be binding upon, the successors, executors, administrators, legal
representatives and assigns of the parties hereto.
     IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment as
of the date first set forth above.

                      “ASSIGNOR”   SHOPOFF ADVISORS, L.P., a Delaware limited  
  partnership
 
                        By:   The Shopoff Corporation, a Delaware
corporation, its General Partner
 
                   
 
      By:   /s/ William A. Shopoff                            William A.
Shopoff, President
 
                    “ASSIGNEE”   SPT — LAKE ELSINORE HOLDING CO., LLC a    
Delaware limited liability company
 
                        By:   Shopoff Partners, L.P., a Delaware limited
partnership, its Sole Member
 
                            By:   Shopoff General Partner, LLC, a            
Delaware limited liability company,
its General Partner
 
                                By:   Shopoff Properties Trust, Inc.
a Maryland corporation, its Manager
 
                   
 
              By:   /s/ William A. Shopoff 
 
                   
 
                  William A. Shopoff,
 
                  President and CE

Page 2 of 2